OFFICE OF THE ATTORNEY         GENERAL
                              AUSTIN




Hon. II.A. Eodgee
County Auditor of
w111iems0n county
Georgetown,Texas
Dear +fr.Hodges:




         YOWr6qa0t r0r                        the que8tiona




     in whiah th


                             ph?Of oour 1o*tor you eat0
                    quested by the aonstablo of your oomty
                    I'ma this Dopartmoat relative to the
                    orvioee     psrfcmed    fbr   out-of-oounty
                    on ie dlreoted to Senate Bill Loo.5,
                    r;zjojlt;thLegf6lature.Bootlon 17b,

          *In aounties whsreln the Ootmtg offioera
     named in this Aot are oompeneated on the bade
     of an annual salary, the State of Texas shall
     not be ohargad with and shall IIOtpay any Se0
     or oommlssionto any Qrsoinot offioer for any
Hon. R. A. Hodges, January 20, 1939, Page


       servioes by him performed,   but said ofrloer ohall
       be paid by the County out of the Offioers' Salary
       Fund puch fens and oosnulsalons  as would otherwlae
       be    paid   him by the   State   for   suoh   sarvloes.w

                In view of the abovementioned ertlole, you are re-
epeotfully       advised that a oonetable in an over oounty, who
remains on a fee basis and who reoeives a subpoena from ano-
ther county, to be served In his preoinot, should, upon the
reoeipt of a proper certlfioate from the foreign oounty, be
paid out of the Offioers' Salary Fund of his native oounty.
Thfa department has reoently rendered an oplnlon on this quea-
tion to the Ron. I. Predeoki, Qaunty Auditor ot 'Cklverton
County, a oopy of whloh 1s anolosed herewith.
                Trusting that the foregoing anawem your inquiw,
I remain




AWbw
S~aLosuRE
APPROVKD: